      Case 3:20-cv-00029-DHB-BKE Document 9 Filed 04/20/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RAKEIM JAQUIN HILLSMAN,        )
                               )
           Plaintiff,          )
                               )
      v.                       )                         CV 320-029
                               )
WHEELER CORRECTIONAL FACILITY; )
CORE CIVIC; VANCE LAUGHIN;     )
PITTMAN HERMAN; GABNALLE GRIE; )
and JENNY WILLIAM,             )
                               )
           Defendants.         )


           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, an inmate at Wheeler Correctional Facility in Alamo, Georgia, seeks to

proceed in forma pauperis (“IFP”) in this action filed pursuant to 42 U.S.C. § 1983. For the

reasons set forth below, the Court REPORTS and RECOMMENDS Plaintiff’s request to

proceed IFP be DENIED, (doc. no. 2), and this action be DISMISSED without prejudice.

I.     BACKGROUND

       A prisoner attempting to proceed IFP in a civil action in federal court must comply

with the mandates of the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321 (1996). 28 U.S.C. § 1915(g) of the PLRA provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it
       is frivolous, malicious, or fails to state a claim upon which relief may be
       Case 3:20-cv-00029-DHB-BKE Document 9 Filed 04/20/20 Page 2 of 5



       granted, unless the prisoner is under imminent danger of serious physical
       injury.

       “This provision of the PLRA, commonly known as the three strikes provision,

requires frequent filer prisoners to prepay the entire filing fee before federal courts may

consider their lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998)

(internal citations omitted), abrogated on other grounds by Jones v. Bock, 549 U.S. 199

(2007). The Eleventh Circuit has upheld the constitutionality of § 1915(g) because it does

not violate an inmate’s right to access the courts, the doctrine of separation of powers, an

inmate’s right to due process of law, or an inmate’s right to equal protection. Id. at 721-27.

II.    DISCUSSION

       A.     Dismissal Is Warranted Because Plaintiff Has Three Strikes Under
              § 1915(g)

       A review of Plaintiff’s history of filings reveals he has brought at least three cases

that were dismissed as frivolous or for failure to state a claim and count as strikes: (1)

Hillsman v. Edwards, No. 3:19-cv-56-CAR-CHW (M.D. Ga. Feb. 13, 2020) (dismissing for

failure to state a claim); (2) Hillsman v. Martin, No. 3:19-cv-38-CAR-CHW (M.D. Ga. Feb.

13, 2020) (dismissing for failure to state a claim); and (3) Hillsman v. Quick, No. 3:19-cv-

31-CAR-CHW (M.D. Ga. Jan. 30, 2020) (dismissing for failure to state a claim). Because

Plaintiff has at least three strikes, he cannot proceed IFP unless he can demonstrate he

qualifies for the “imminent danger of serious physical injury” exception to § 1915(g).

Mitchell v. Nobles, 873 F.3d 869, 873 (11th Cir. 2017).

       In order to come within the imminent danger exception, a prisoner must be in

imminent danger at the time he files suit in district court, not at the time of the alleged
                                            2
       Case 3:20-cv-00029-DHB-BKE Document 9 Filed 04/20/20 Page 3 of 5



incident that serves as the basis for the complaint. Medberry v. Butler, 185 F.3d 1189, 1193

(11th Cir. 1999). Plaintiff alleges Defendant Grie assaulted Plaintiff by pushing him into

unit 600 on January 26, 2020. (Doc. no. 1, pp. 3, 6.) Plaintiff further alleges the remaining

Defendants signed or delivered the disciplinary report involving the assault. (Id.) None of

the allegations in the complaint plausibly establish Plaintiff remained in imminent danger

when he signed his complaint on March 19, 2020, almost two months later. (Id. at 5.)

Accordingly, Plaintiff fails to demonstrate he should be excused from paying the full filing

fee under the “imminent danger” exception to § 1915(g)’s three strike rule.

       B.     The Complaint Should Also Be Dismissed Because Plaintiff Failed to
              Disclose His Prior Cases and His Acquiring Three Strikes under the
              PLRA

       The form complaint Plaintiff used to commence this case, the “Prisoner Civil Rights

Complaint,” requires that prisoner plaintiffs disclose whether they have filed other lawsuits

in federal court while incarcerated in any institution and the disposition of any such lawsuits.

(Doc. no. 1, pp. 1-2.) Under this question, the prisoner plaintiff who has brought any such

lawsuits is specifically instructed to describe each lawsuit, including the court hearing the

case, the date of filing, and disposition. (Id.) If there is more than one such lawsuit, the

additional lawsuits must be described on another piece of paper. (Id.)

       Plaintiff failed to disclose any cases. (Id. at 1-2.) However, in addition to the cases

stated in § II.A., supra, the Court is aware of at least two other cases Plaintiff filed which he

failed to disclose: (1) Hillsman v. Unnamed Defendants, No. 1:20-cv-01086-WMR (N.D.

Ga. Mar. 9, 2020); (2) Hillsman v. JAN, No. 3:19-cv-00046-CAR-CHW (M.D. Ga. May 2,

2019). As noted above, Plaintiff filed at least three prior IFP cases that were dismissed for
                                              3
          Case 3:20-cv-00029-DHB-BKE Document 9 Filed 04/20/20 Page 4 of 5



failure to state a claim, which amounts to three strikes under § 1915(g). Plaintiff’s answers

about filing other federal lawsuits in this case is also blatantly dishonest, and therefore, even

if Plaintiff were permitted to proceed IFP, the case should be dismissed without prejudice as

a sanction for the dishonesty.

          The Eleventh Circuit has approved of dismissing a case based on dishonesty in a

complaint. In Rivera, the Court of Appeals reviewed a prisoner plaintiff’s filing history for

the purpose of determining whether prior cases counted as “strikes” under the PLRA and

stated:

          The district court’s dismissal without prejudice in Parker is equally, if not
          more, strike-worthy. In that case, the court found that Rivera had lied under
          penalty of perjury about the existence of a prior lawsuit, Arocho. As a
          sanction, the court dismissed the action without prejudice, finding that Rivera
          “abuse[d] the judicial process[.]”

Rivera, 144 F.3d at 731; see also Sears v. Haas, 509 F. App’x 935, 936 (11th Cir. 2013) (per

curiam) (affirming dismissal of complaint where prisoner plaintiff failed to accurately

disclose previous litigation); Redmon v. Lake Cty. Sheriff’s Office, 414 F. App’x 221, 223,

226 (11th Cir. 2011) (per curiam) (affirming dismissal, after directing service of process, of

amended complaint raising claims that included denial of proper medical care and cruel and

unusual punishment for placement in a “restraint chair” and thirty-seven days of solitary

confinement upon discovering prisoner plaintiff failed to disclose one prior federal lawsuit);

Young v. Sec’y Fla. for Dep’t of Corr., 380 F. App’x 939, 940-41 (11th Cir. 2010) (per

curiam) (affirming dismissal of third amended complaint based on a plaintiff’s failure to

disclose prior cases on the court’s complaint form); Alexander v. Salvador, No. 5:12cv15,

2012 WL 1538368 (N.D. Fla. Mar. 21, 2012) (dismissing case alleging deliberate
                                   4
       Case 3:20-cv-00029-DHB-BKE Document 9 Filed 04/20/20 Page 5 of 5



indifference to serious medical needs where plaintiff failed to disclose new case commenced

in interim between filing original complaint and second amended complaint), adopted by

Alexander v. Salvador, No. 5:12cv15, 2012 WL 1538336 (N.D. Fla. May 2, 2012).

       The practice of dismissing a case as a sanction for providing false information about

prior filing history is also well established in the Southern District of Georgia. See, e.g.,

Brown v. Wright, CV 111-044 (S.D. Ga. June 17, 2011); Hood v. Tompkins, CV 605-094

(S.D. Ga. Oct. 31, 2005), aff’d, 197 F. App’x 818 (11th Cir. 2006).

III.   CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Plaintiff’s request to proceed IFP be DENIED, (doc. no. 2), and this action be DISMISSED

without prejudice. If Plaintiff wishes to proceed with the claims raised in this lawsuit, he

should be required to initiate a new lawsuit, which would require submission of a new

complaint. Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002).

       SO REPORTED and RECOMMENDED this 20th day of April, 2020, at Augusta,

Georgia.




                                              5
